Dismissed and Memorandum Opinion filed July 13, 2006







Dismissed
and Memorandum Opinion filed July 13, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00315-CV
____________
 
JASON CARLOS MEJIA AND JULIO
ESTEBAN MORALES, Appellants
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On Appeal from the
269th District Court
Harris County ,
Texas
Trial Court Cause No.
04-56515
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed October 18, 2005.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On June
20, 2006, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
13, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.